Citation Nr: 1022273	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-29 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
schizoaffective disorder, depressed type.

The Board remanded this case to the RO for further 
development in April 2006.  In a May 2007 decision, the Board 
affirmed the RO's denial of the benefit sought on appeal.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2008, 
the Court vacated the Board's decision and remanded the case 
to the Board for readjudication and compliance with an 
October 2008 Joint Motion.  The Board then remanded the case 
back to the RO in July 2009 for additional development 
consistent with the Court's instructions.  That development 
has been completed, and the case is once again before the 
Board for appellate review.

In May 2010, the Veteran submitted additional evidence and 
argument.  Pertinent evidence submitted by the appellant must 
be referred to the Agency of Original Jurisdiction (AOJ) for 
review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit to which the evidence relates may be fully 
allowed on appeal without such referral.  See 38 C.F.R. 
§ 20.1304(c).  In this case, the Board has concluded that 
service connection is warranted.  This represents a full 
grant of the benefit sought on appeal.


FINDING OF FACT

The Veteran has schizoaffective disorder that is 
etiologically related to active service.




CONCLUSION OF LAW

Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  However, consideration for 
presumptive service connection for such diseases requires a 
minimum of 90 days of active service during a period of war 
or after December 31, 1946.  The Veteran's Form DD-214 
indicates he served on active duty for 2 months, 17 days.  
Therefore, presumptive service connection is not applicable.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service medical records do not reflect any psychological 
problems on the Veteran's December 1963 entrance examination.  
At the time, he gave a positive history of bed wetting 
(enuresis).  In January 1964, the  Veteran was noted to be in 
his second week of training and on the enuretic program, and 
was seen as a "310" referral.  No gross psychopathology was 
noted, but he presented with the picture of an individual for 
whom nothing goes well.  The Veteran was noted to have a poor 
image of himself and wanted to be a Marine.  The 
recommendation was to give him a full three week trial of 
duty and then "310" if necessary then; and to await the 
results of the enuretic program.  A March 1964 disciplinary 
report indicated that the Veteran had problems with 
authority, that he had repeatedly gone absent without leave, 
and that he wanted out of the military.  A March 1964 
Aptitude Board report indicated that the Veteran was referred 
for a psychiatric screening because he appeared unstable.  
The Veteran had absented himself at various times without 
authorization and threatened to kill himself if he was not 
discharged from the Marine Corps.  The Veteran's psychiatric 
screening revealed a history of disciplinary problems in 
school.  A mental status examination described a sullen, 
tearful young man who responded doggedly to all suggestions 
by the examiner.  The Veteran stated that he would go on 
unauthorized absence again if given a chance.  The examiner 
described the Veteran as angry and described a childhood 
history of temper tantrums and violence.  The Veteran did not 
express concern over his inability to control his temper or 
his actions.  The examiner stated that there was no evidence 
of psychosis or neurosis.  He stated that the Veteran 
exhibited signs of a severe and fixed personality disorder 
and recommended discharge based on unsuitability.

The Veteran was discharged by reason of unsuitability in 
March 1964.  His Form DD 214 indicates that this was an 
honorable discharge.  His March 1964 separation examination 
noted psychiatric abnormality described as an emotional 
instability reaction.

VA treatment records from April 1999 to April 2003 show that 
the Veteran was seen by VA for depression and schizoaffective 
disorder, depressed type.  A November 2000 outpatient 
treatment record indicates that the Veteran was seen 
complaining of being depressed.  He denied any suicidal or 
homicidal ideation and stated that he did not want to go to 
the psychiatrist in Marion.  He did agree to be started on 
medication.  A May 2001 VA psychiatry consultation treatment 
record indicates that the Veteran had been diagnosed as 
having depression, and that he reported being depressed for 3 
to 4 years.  He reported that he was on medication and 
stated, however, that his mood remained anxious and 
dysphoric.  He reported having a history of intermittent 
auditory hallucinations for over 10 years and reported a 
delusional mood.  A mental status examination revealed mild 
psychomotor agitation.  His mood was anxious and dysphoric.  
He had intermittent auditory hallucinations.  No suicidal 
thoughts were present.  He was alert and oriented, though 
concentration was impaired.  Short-term memory was normal.  
The VA psychiatrist stated that his symptoms were consistent 
with schizoaffective disorder.  The Veteran had been 
unemployed since 1982.  The VA psychiatrist stated that 
because of his chronic psychotic disorder, the Veteran was 
unemployable. He was treated with medication.  The Veteran 
was seen by VA four more times between May 2001 and January 
2002 for schizoaffective disorder, depressed type.

A September 2001 Social Security Administration (SSA) 
decision indicates that the Veteran is receiving Social 
Security disability for his physical and mental disabilities, 
including schizoaffective disorder, depressed type.  A June 
2001 psychological report and mental assessment on the 
Veteran's ability to do work-related activities was completed 
by Dr. B.A., Ph.D in conjunction with the Veteran's SSA 
claim.  Dr. B.A. stated that the Veteran identifies with a 
wide range of psychopathology at the more severe levels.  He 
diagnosed the Veteran with chronic adjustment disorder with 
mixed anxiety and depressed mood, somatoform disorder, 
depressive disorder, dyssomnia, acute stress disorder, and 
mathematics disorder.

In April 2003, the Veteran's VA psychiatrist indicated that 
he reviewed copies of the Veteran's service records and 
opined that the "discipline" problems that the Veteran had 
in service "may have" indicated the emergence of 
schizophrenia, schizoaffective type.  In a October 2003 
addendum, the same examiner noted that he had been contacted 
by the Veteran's service officer requesting him to clarify 
the time of onset of the Veteran's schizophrenia, and he 
indicated that it was his opinion that more likely than not 
the onset of the Veteran's schizophrenia occurred in service.

A VA examination was completed in October 2006.  The October 
2006 VA examiner stated that the Veteran was interviewed for 
approximately 3 hours.  The examiner indicated that she had 
reviewed the entire claims file, including the Veteran's 
history of psychiatric care and military history, as well as 
his pre-service and post-service histories.  She also 
completed various psychological assessment tests.  The 
Veteran was diagnosed with major depressive disorder, single 
episode, unspecified; anxiety disorder, not otherwise 
specified; and schizoid personality disorder.

The examiner opined, after thorough psychological assessment 
and review of the Veteran's claims file, including military 
records, that a diagnosis of major depressive disorder, 
single episode, and schizoid personality disorder were more 
appropriate diagnoses than schizoaffective disorder.  The 
Veteran did not endorse hearing voices or seeing 
hallucinations during the October 2006 VA examination as he 
did in previous VA treatment notes.  He did not endorse any 
particular depressive symptoms during the examination, but 
the examiner stated that he may have been going through a 
depressive episode in May 2001.  He did endorse some anxiety 
and panic symptoms, but it was unclear what they may have 
been related to. The examiner reviewed the Veteran's military 
record and stated that it appeared that he decided after 
entering the Marine Corps that he was not suited to be a 
Marine.  It was noted in his records that the veteran claimed 
that he could never be a Marine and wanted out of the Corps.  
The Veteran related a story of being beaten by a sergeant, 
but there were no documented reports of that incident.  The 
examiner stated that there were several reports of where the 
Veteran wandered off, but stated that would not appear to be 
the behavior of someone who felt they were in danger. The 
examiner also stated that the Veteran only endorsed being 
depressed 3 to 4 years prior to a May 2001 consult, even 
though he stated that he began coming to the VA hospital in 
1996.  The examiner stated that it would appear that the 
Veteran wanted nothing more than to be discharged from the 
military and would continue misbehaving until that was 
accomplished.  When it looked like misbehaving was not 
enough, he threatened suicide.  In a military report dated 
March 1964, the Veteran was deemed undisciplined, unreliable, 
disobedient, unmotivated, uncoordinated, and unsatisfactory 
in all military subjects.  At that time, he was given a 
diagnosis of emotional instability reaction.  The examiner 
concluded, that the most serious issue the Veteran had was of 
a personality disorder.  The examiner stated that she did not 
believe that a personality disorder was incurred in the 
military or exacerbated by his military experience and that 
he decided he was not suited to be in the Marine Corps and 
that he would do anything in order to guarantee he would be 
released.

The Veteran also submitted several lay statements dated May 
2002 and September 2003 from acquaintances in support of his 
claim.  Collectively, these statements relate how the 
Veteran's behavior changed after he returned from service.  
He had difficulty with authority figures and was unable to 
maintain employment.  

Additional medical evidence submitted by the Veteran includes 
a December 2006 VA outpatient treatment record.  At that 
time, the Veteran was reported to be concerned about the 
October 2006 VA examination report which diagnosed schizoid 
personality disorder, major depressive disorder, and anxiety 
disorder instead of schizoaffective disorder which had been 
his working diagnosis at that VA facility.  It was noted that 
the October 2006 VA examiner had done extensive testing to 
reach her conclusions and the December 2006 examiner stated 
that she would review.  After examination, the impression was 
schizoaffective disorder, by history, and the examiner again 
noted the diagnoses by the October 2006 VA examiner.  She 
concluded that "these are reasonable considerations" and 
that the report would be reviewed before removing/changing 
the diagnoses of record.

The Veteran submitted a March 2009 letter from Dr. W.C.W., a 
private psychiatrist.  He reviewed the Veteran's service 
treatment records and post-service records.  He noted that 
the March 1964 Aptitude Board report include a comprehensive 
evaluation for his suicidal ideations.  However, had a 
psychiatric evaluation been accomplished at that time, Dr. 
W.C.W. believed it was more likely than not that the 
Veteran's suicidality would have been an indication of his 
emerging psychiatric illness in service.  He also noted that 
the Veteran was not treated.  With respect to the Veteran's 
claim that he was assaulted by his sergeant during training, 
he stated that it was unlikely that such an event would not 
have been recorded, and that it was more likely than not that 
the Veteran was delusional, which may support a nexus between 
his condition and service.  Given the diagnosis of 
schizoaffective disorder in 2001, Dr. W.C.W. indicated that 
it was unlikely that the diagnosis of schizoid personality 
disorder in 2006 would have been valid.  For such a 
diagnosis, the DSM-IV requires the Veteran to have a behavior 
pattern of stable or long duration with onset being traced 
back to at least adolescence or childhood.  It was more 
likely than not that a schizoid personality disorder would 
have been noticed by adolescence, making the Veteran 
unsuitable for enlistment as an adult.  His enlistment 
examination, however, was normal.  Dr. W.C.W. summarized by 
stating that the Veteran initially exhibited symptoms of 
psychiatric illness consistent with schizoaffective disorder 
while in the military.  In the absence of a comprehensive 
evaluation during service, it is more likely than not that 
the Veteran's behavioral problems during service were 
prodromal signs and symptoms of schizoaffective disorder.  He 
developed a full presentation of the illness after service 
and went untreated for many years.

The Veteran was afforded another VA examination in October 
2009.  The claims file was reviewed by the examiner, who 
recorded a thorough history from the Veteran.  Of particular 
note was the incident in which he was allegedly beaten by his 
sergeant, as well as a suicide attempt in the early 1980's 
after the Veteran was divorced.  During this incident, the 
Veteran stated he put a shotgun in his mouth which failed to 
engage.  He was also unable to hold a job for many years due 
to altercations with his supervisors.  The Veteran also 
stated that prior to and subsequent to his time in service, 
he had no mental health problems and had "a good life."  On 
examination, the Veteran's general appearance was clean.  His 
speech and psychomotor activity were unremarkable.  He was 
cooperative, relaxed, and attentive.  His mood was anxious 
and his affect was normal.  He was intact in three spheres, 
and his thought process  and content was unremarkable.  He 
was able to complete a serial 7's exercise and spell a word 
forward and backward.  He did not endorse any current 
problems with attention or concentration.  He understood the 
outcome of his behavior and had partial insight into his 
problems.  He did not have any hallucinations, panic attacks, 
or homicidal thoughts.  He did endorse some suicidal ideation 
but stated he would never act on it.  He did not have a 
history of violence but did report difficulties with impulse 
control at work.  The examiner indicated that the Veteran had 
normal memory with respect to general facts, but was not a 
reliable historian with respect to his own personal remote 
history.  The examiner noted incongruities between the 
history documented in the Veteran's claims file and his own 
personal report, and was unable to determine whether these 
incongruities were part of a long-term memory issue or if the 
Veteran was being unreliable for personal gain.  

Based on the review of the claims file, the Veteran's 
statements and reported history, and objective testing, the 
examiner diagnosed the Veteran with schizotypal personality 
disorder.  The examiner noted that the Veteran's diagnosis of 
major depressive disorder, single episode, could be 
attributed to when he put a shotgun in his mouth.  The 
Veteran indicated he was drunk during this incident, and 
afterwards was not depressed and did not have any depressive 
symptoms.  The previous diagnosis of schizoid personality 
disorder was not appropriate as the Veteran indicated he 
cared for others and has some ability to form close 
relationships.  His pervasive pattern of social and 
interpersonal deficits, as well as his cognitive and 
perceptual distortions and eccentricities of behavior, 
beginning in early adulthood and present in a variety of 
contexts, was evidence of schizotypal personality disorder.  
The examiner further concluded that it was less likely than 
not that the Veteran's current condition was caused by or the 
result of an alleged assault by a sergeant during boot camp.  
It was also less likely than not that the military failed to 
recognize an emerging or florid schizoaffective disorder 
during boot camp.  The examiner noted that the Veteran was 
not a reliable historian and appeared to give answers for 
secondary gain.  Review of the claims file showed the Veteran 
had difficulty with authority and low self-esteem since 
childhood.  He did not excel in service even prior to the 
alleged assault.  The Veteran also stated that the assault 
had no impact on his return to high school or his 
relationships with family.  He denied any mental health 
issues before, during, or after service until he filed for 
Social Security benefits in 2001.  The examiner noted that 
the Veteran did not verify information previously given, and 
denied anything that would have allowed identification of a 
nexus between his adult life and his military career.  The 
examiner also noted the March 2009 letter from the Veteran's 
private psychiatrist, but stated that the Veteran did not 
endorse the needed symptoms nor validate a history to support 
his claim.

The Veteran submitted an additional opinion from Dr. W.C.W. 
dated February 2010.  He stated that the previous diagnoses 
of schizoid personality disorder and schizotypal disorder are 
not appropriate in this case as there is no documented 
evidence of the Veteran having a personality disorder prior 
to service.  Lay statements in the record indicate that the 
Veteran had a normal childhood, and the Veteran's December 
1963 enlistment examination noted no psychiatric disorder 
other than enuresis.  Any retrospective application of the 
Veteran's recollection of events could not be considered 
sufficient medical evidence of a preexisting personality 
disorder, particularly when screening tests indicate the 
Veteran's responses to be invalid.  He further stated that 
the Veteran did not meet the criteria for either a schizoid 
personality disorder or schizotypal disorder.  He also noted 
that the October 2009 opinion was not valid as it was based 
in large part on the Veteran's own statements.  Not only did 
the examiner note the Veteran to be a poor historian, but Dr. 
W.C.W. also stated that the Veteran has poor insight into his 
condition, a characteristic of severe psychotic illnesses, 
and therefore cannot provide an appropriate history.  He 
concluded by stating that the Veteran's symptoms manifested 
within months of his induction, and that the diagnostic tools 
available in 1963 may not have been sufficient to accurately 
characterize the Veteran's condition as compared to today.  
Therefore, it was highly probably that the stress of the 
military environment was a major factor which precipitated 
his illness at age 17, and that without that stressor, his 
symptoms may have been less severe or delayed in onset.

Based on the evidence of record, the Board finds that service 
connection for schizoaffective disorder is warranted.  The 
Board notes that the Veteran's VA psychiatrist stated in 
April 2003, that he reviewed copies of the Veteran's military 
medical record that the Veteran brought him.  However, the 
Board notes that there is no evidence that the examiner 
reviewed the entire evidentiary record or in fact, the 
Veteran's complete service records.  The examiner provided no 
explanation for changing his response in his October 2003 
addendum from "may" to "more likely than not", provided no 
rationale for his opinion, gave no explanation for the lapse 
of over 36 years before a diagnosis of schizoaffective 
disorder was made, and did not discuss the in-service 
diagnosis of personality disorder or the numerous other post-
service psychiatric diagnoses.  Essentially, while the VA 
physician is certainly competent to provide an opinion in 
this case, the opinion he did provide is inadequate and 
incomplete, and as such, insufficient to provide the 
necessary nexus in this case.  Indeed, the Board remanded the 
case for a VA examination to review the entire evidentiary 
record, and to differentiate the Veteran's various diagnoses 
and determine the etiology of any psychiatric disorder based 
on a review of the complete record.

The October 2006 VA examiner concluded that one of the more 
appropriate diagnoses was schizoid personality disorder.  
Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  See 38 C.F.R. § 
3.303(c) (2009).  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c); 4.9 (2009).  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected. 38 C.F.R. § 
4.127 (2009). The VA examiner further stated that she did not 
believe that a personality disorder was incurred in the 
military or exacerbated by his military experience.  However, 
because the examiner also diagnosed major depressive 
disorder, single episode, and anxiety disorder not otherwise 
specified, additional clarification was required.

Because neither the April 2003 VA psychiatrist's opinion nor 
the October 2006 VA examiner's opinion are complete, the 
Board will focus on the remaining opinions.

The March 2009 private opinion, October 2009 VA opinion, and 
February 2010 private opinion are based on review of the 
relevant records, and both provide conclusions with 
accompanying rationale.  As noted by Dr. W.C.W., the October 
2009 VA opinion relies a great deal on the Veteran's own 
statements, despite the examiner's conclusion that the 
Veteran is a "poor historian," in concluding that he did 
not have a psychiatric disorder as a result of service.  
However, there is also no specific indication that Dr. W.C.W. 
personally examined the Veteran or conducted any objective 
testing in reaching his conclusion that schizoaffective 
disorder was incurred during the Veteran's service.

According to the Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the evidence is in equipoise with respect to the 
appropriate diagnosis and etiology of the Veteran's 
condition, as each opinion carries significant probative 
value.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding benefit of the doubt.  In this case, 
resolving all doubts in the Veteran's favor, the Board finds 
that service connection for schizoaffective disorder has been 
established.


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


